MORROW, Presiding Judge.
The appellant was charged, tried and convicted as a juvenile delinquent; penalty assessed at confinement in the State Juvenile Training School for Girls for a term of five years.
The record is before us without statement of facts or bills of exception. However, in the absence of the statement of facts or bills of exception we have observed but one matter which may be considered, and that is the averment of the appellant that she will reach her majority before the expiration of the term of the sentence and that it is not competent for the State *624to imprison an adult under a judgment condemning her as a juvenile. The question seems to be satisfactorily disposed of in the sentence which contains a statement to the effect that the appellant shall be confined in the State Juvenile Training School at Gainesville for a term of not less tha,n two nor more than five years in accordance with the provisions of the law governing the state training school for juveniles. In the sentence is found the following statement:
“Provided, however, the defendant shall not be required to serve or remain in said institution after she shall have reached the age of twenty-one (21) years.”
Perceiving nothing in the record which would warrant a reversal or require further discussion, the judgment is affirmed.

Affirmed.